Citation Nr: 1236142	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  10-25 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder.  

2.  Entitlement to service connection for a neurological disorder.  

3.  Entitlement to service connection for a respiratory disorder, to include as due to Agent Orange exposure.  

4.  Entitlement to an initial rating higher than 70 percent for post-traumatic stress disorder (PTSD).  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to April 1970, including service in the Republic of Vietnam from February 1969 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009, August 2010 and April 2011 RO rating decisions.  The September 2009 RO decision denied service connection for a gastrointestinal disorder (listed as ulcers) and for a neurological disorder (listed as a nerve disorder).  In an August 2010 rating decision, the RO denied service connection for a respiratory disorder and in an April 2011 rating decision the RO granted service connection for PTSD and assigned a 70 percent rating, effective May 14, 2008, and denied entitlement to a TDIU.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a gastrointestinal disorder and a neurological disorder that are related to service.  He essentially maintains that he was treated for gastrointestinal and neurological problems during service and reports that his gastrointestinal disorder was caused by his experiences while on active duty.  

The Veteran is competent to report gastrointestinal and neurological symptoms in service; continuous gastrointestinal and neurological symptomatology since service and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records do not specifically show complaints, findings, or diagnoses of any gastrointestinal or neurological disorders.  Such records do indicate that the Veteran was treated for nausea and diarrhea during service.  A December 1968 treatment entry notes that the Veteran was seen for a cold and that he was provided with Kaopectate, cough syrup, and aspirin.  Another December 1968 entry, the next day, indicates that the Veteran's diarrhea was okay and that he did not have vomiting.  No diagnoses were provided at that time.  A June 1969 treatment entry notes that the Veteran complained of weakness, nausea, and diarrhea, as well as being overtired.  The examiner reported that the Veteran was prescribed Kaopectate, aspirin, and Ferrous Sulfate tabs.  It was noted that the Veteran was put on light duty.  A diagnosis was not provided at that time.  

Post-service private and VA treatment records indicate that the Veteran was treated for possible gastrointestinal problems and neurological problems.  

For example, an October 1999 VA psychiatry triage note indicates, as to acute problems, that the Veteran reported that he had gastrointestinal distress and that he was unable to keep food down.  The preliminary diagnosis was alcohol dependence and rule out PTSD.  

A November 1999 VA treatment entry reflects that the Veteran was on Gelusil for dyspepsia.  A diagnosis was not provided at that time.  Another November 1999 entry notes that the Veteran complained of a gnawing in his stomach.  The examiner reported that the Veteran had a history of alcohol abuse which was most likely the biggest contributor to his stomach problems and that his symptoms should improve with continued detoxification.  A gastrointestinal disorder was not specifically diagnosed.  

A March 2010 VA treatment report reflects that the Veteran had a past medical history of low back pain and that he reported that he had right lower extremity pain from the lower back down into his toes, which he described as an eight out of ten.  As to an assessment, the examiner reported that the Veteran had a past medical history of alcoholism and that he currently had a smoking condition with deconditioning, as well as non-localized musculoskeletal complaints.  The examiner stated that the Veteran might have alcoholic peripheral neuropathy contributing to complaints of numbness.  

A July 2010 VA treatment entry notes that the Veteran complained of abdominal pain and that he was taking Zantac.  The examiner reported that gastroesophageal reflux disease prevention and proper nutrition were discussed with the Veteran.  The examiner indicated that the Veteran had a folic acid deficiency and that he had been taking supplements.  

In addition, the Board observes that service connection for alcoholism was denied prior to the grant of service connection for PTSD.  In light of the Veteran's contentions that his gastrointestinal and nerve problems may be related to his intake of alcohol, which he used to treat the symptoms of his psychiatric disability, although he has not again specifically asserted service connection on a secondary basis, courts have held that proceedings before VA are nonadversarial and VA's obligation to analyze claims goes beyond the arguments explicitly made.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing, including theories unknown to the Veteran.).  

The Board notes that the Veteran has not been afforded VA examinations with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claims for service connection for a gastrointestinal disorder and for a neurological disorder.  Such examinations should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light of the above, the Board finds that the examiner must comment on the direct and secondary aspects of the Veteran's gastrointestinal and neurological claims.  

Prior to the examinations, any outstanding records of pertinent treatment should be obtained and added to the record.  

On remand, the Veteran should also be invited to provide lay statements from individuals who have first-hand knowledge of and/or were contemporaneously informed of his gastrointestinal problem and neurological problem during and/or since service.  

Additionally, the Board notes that in an August 2010 rating decision, the RO denied service connection for a respiratory disorder (listed as respiratory cancer), to include as due to Agent Orange exposure.  In a May 2011 statement, as well as in a June 2011 appeal election form, the Veteran expressed his disagreement with the denial of that issue.  

Further, the Board notes that an April 2011 RO decision granted service connection and a 70 percent rating for PTSD, effective May 14, 2008.  By this decision, the RO also denied a claim for a TDIU rating.  In a May 2011 statement, the Veteran's representative expressed disagreement with the rating assigned for the Veteran's service-connected PTSD.  The Board also notes that in a June 2011 appeal election form, the Veteran expressed disagreement with the denial of his claim for a TDIU rating.  

The Board observes that the RO has not issued a statement of the case as to the issues of entitlement to service connection for a respiratory disorder, to include as due to Agent Orange exposure; entitlement to an initial rating higher than 70 percent for PTSD; and entitlement to a TDIU rating.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, these issues are REMANDED for the following:  

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. §3.159(b) (2011) that includes an explanation as to the information or evidence needed to establish entitlement to secondary service connection. 

2.  Ask the Veteran to identify all medical providers who have treated him for gastrointestinal and neurological disorders since March 2011.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since March 2011 should be obtained.  

In the event the Veteran identifies treatment by a private provider, the RO must document that it has made at least two requests to the custodian of the private records to obtain the records unless it is made evident by the first request that a second request would be futile in obtaining such records.  

3.  Notify the Veteran that he may submit lay statements from himself and from individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service gastrointestinal and neurological symptoms, to include any information relevant to a relationship between his PTSD, alcohol use and his gastrointestinal and neurological disabilities.  He should be provided an appropriate amount of time to submit this lay evidence.  

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any gastrointestinal and/or neurological disability found to be present.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should diagnose all current gastrointestinal and neurological disorders.  

Thereafter the examiner must opine, with adequate rationale, as to whether it is as at least as likely as not that any diagnosed gastrointestinal and neurological disorders are etiologically related to or had their onset in service, to include the Veteran's presumed in-service Agent Orange exposure.  

The examiner must also opine as to whether it is at least as likely as not that any gastrointestinal and/or neurological disability found to be present was caused or aggravated by alcohol consumption related to the Veteran's service-connected PTSD.  In doing so, the examiner must acknowledge and discuss the March 2010 VA examiner's statement that the Veteran might have alcoholic peripheral neuropathy contributing to complaints of numbness.  

All findings and conclusions should be set forth in a legible report.

5.  The RO must issue the Veteran a statement of the case as to the issue of entitlement to service connection for a respiratory disorder, to include as due to Agent Orange exposure; entitlement to an initial rating higher than 70 percent for PTSD; and entitlement to a TDIU rating, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on these issues.

6.  Then readjudicate the Veteran's claims for entitlement to service connection for a gastrointestinal disorder and for a neurological disorder.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

